                Case 3:19-cv-06240-RBL Document 15 Filed 05/15/20 Page 1 of 2



 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        MICHAEL A SMITH,                                   CASE NO. C19-6240RBL
 9
                                Petitioner,                ORDER
10               v.

11      STATE OF WASHINGTON,

12                              Respondent.

13

14

15            THIS MATTER is before the Court on Magistrate Judge Christel’s Report and

16   Recommendation [Dkt. # 12], recommending denial of Petitioner’s §2254 habeas petition, and

17   dismissal without prejudice. Petitioner has objected [Dkt. # 13] and the State has responded [Dkt.

18   # 14].

19            (1) The Report and Recommendation is ADOPTED;

20            (2) Petitioner’s §2254 habeas petition is DISMISSED without prejudice;

21            (3) For the reasons articulated in the R&R, the Court will NOT issue a Certificate of

22   Appealability; and

23

24


     ORDER - 1
              Case 3:19-cv-06240-RBL Document 15 Filed 05/15/20 Page 2 of 2



 1          The Clerk shall send copies of this Order to Petitioner Smith, Respondent’s counsel, and

 2   to the Hon. David W. Christel.

 3          IT IS SO ORDERED.

 4          Dated this 15th day of May, 2020.

 5

 6                                                      A
                                                        Ronald B. Leighton
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
